DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on February 04, 2021. The application contains claims 1-20: 
Claims 1, 3-6, 8, 10, 12, 13, 15, 16, 18, and 20 are amended
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 04, 2021 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on February 04, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
The amendments to claims 1, 10, and 16 are acknowledged and the corresponding claim objections are withdrawn.


Claim Rejections - 35 USC § 112
In light of the amendments, both the 35 U.S.C. 112(a) rejections and the 35 U.S.C. 112(b) rejections to claims 1-20 are withdrawn.
However, the amendments raise new issues. Please see below for details.
In response to Applicant’s argument concerning the now amended limitation “and update the copied portion of the file stat data based on the completion of the mergeable transaction” previously recited in claims 1, 10, and 16, respectively, the examiner notes that there is a difference between storing update information in reference to a private copy of file metadata and updating the private copy of file metadata based on the update information. The former stores the update information along with the private copy of file metadata, while the latter actually modifies the private copy of file metadata in place. Paragraph [0024], cited by Applicant as support in the argument, only supports the former but not the latter. As set forth in the previous final rejection, Figure 8 of the specification clearly supports the former, where metadata update information, “mergeable update information” 820 and 822, is stored separately from “the copied portion of the file stat data”, “private copy of RCU stat” 816 and 818, and there is no evidence that the private copies have been modified in any way according to the metadata update information.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations are moot in view of the new ground(s) of rejection necessitated by the new limitations introduced with the amendments. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:  
Claim 1, line 11; claim 10, line 14; claim 16, line 13: please clarify “an upgrade lock” is with respect to “a file” or “file stat data for the file”
Claim 8, line 8; claim 15, line 8; claim 20, line 9: please clarify where “a mergeable update of the file stat data” is stored in reference to the respective parent claims
Claim 10, line 16: delete “the” in “a corresponding the second storage area”
Claim 16, lines 14-15: it is suggested to amend “from each of the second storage area” to “from a corresponding second storage area” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10, and 16 each recite the limitation "obtain[ing] each updated portion of the file stat data" in lines 12, 15, and 14, respectively. Each respective claim has only recited “store an update of the file stat data” prior to the aforementioned limitation. Because storing an update of the file stat data each updated portion” is. Therefore, claims 1, 10, and 16 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 1, 10, and 16 each recite the limitation "upon the shared lock being released and an upgrade lock being provided by the processor" in lines 11, 14-15, and 13, respectively. Neither releasing the shared lock nor providing an upgrade lock has been previously recited by the respective claims. Therefore, claims 1, 10, and 16 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 6 and 13 each recite “a previous pointer for the file stat data” in line 5. Neither claim has recited any pointer for the file stat data previously. It is unclear what this “previous pointer” refers to. Therefore, claims 6 and 13 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 6 and 13 each recite “upon deleting a previous pointer for the file stat data” in line 5. The indefiniteness of “a previous pointer” as discussed above leads to the indefiniteness of “deleting a previous pointer”. Therefore, claims 6 and 13 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 6 and 13 each recite “a counter value”, “a previous pointer for the file stat data”, and “a new pointer for the file stat data” in the context of “the merging is being executed”. There are multiple issues: first, it is unclear what “a counter value” is counting; second, according to Fig. 4 of the specification, the merging process holds an upgrade lock which is exclusive. It’s unclear how “a previous pointer for the file stat data” and “a new pointer for the file stat data” work together with this exclusive “merging” process; Finally, the indefiniteness surrounding “deleting a previous pointer for the file stat data” as discussed above further hinders understanding of how these elements work together. Therefore, claims 6 and 13 are indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2-9, 11-15, and 17-20 are also rejected for inheriting the deficiency from their corresponding independent claims 1, 10, and 16, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmuck et al. (US 6023706 A).

With regard to claim 1,
Schmuck teaches
a method of isolating concurrent read and write transactions on a file (Col. 30, lines 29-35), the method comprising: 
providing, by a processor (all computers have a processor), a shared lock of file stat data for the file to a plurality of processes, the file stat data representing metadata for the file and being stored in a first storage area (Col. 31, lines 44-50, 62-67; Col. 32, lines 1-5, 11-31: metadata node or metanode grants tokens to nodes in a distributed file system using lock modes including ro (read-only), ww (weak write), and xw (exclusive write). Lock mode ro corresponds to “a shared lock”, multiple nodes concurrently accessing the same file metadata correspond to “a plurality of processes”. Col. 31, lines 48-50; Col. 31, lines 5-6: metadata node keeping a cached copy of the metadata corresponds to “a first storage area”), wherein each of the plurality of processes is configured to concurrently: 
copy at least a portion of the file stat data into a second storage area associated with the process, complete a transaction associated with the file, and store an update of the file stat data for the completed transaction to the second storage area associated with the process (Col. 31, lines 44-50, 5-9: each node keeps a cached copy of the metadata which they read from the metanode, wherein the each node corresponds to “a second storage area”. Col. 31, lines 22-30: M nodes write to the same file in parallel, and all nodes send their updated metadata to the metanode, wherein each write to the file corresponds to “a transaction” and metadata update occurs in each node before being sent to the metanode); 
upon the shared lock being released and an upgrade lock being provided by the processor, obtaining each updated portion of the file stat data for each of the plurality of processes from a corresponding second storage area (Col. 31, lines 62-67; Col. 32, lines 1-5, 11-31: xw (exclusive-write) lock mode corresponds to “an upgrade lock” which conflicts with all lock modes thus can only be granted after xo locks have been released. Col. 31, lines 22-30: metanode obtains updated metadata from all nodes); 
merging each obtained updated portion with the file stat data from the first storage area (Col. 4, lines 14-23: metadata node or metanode merges changeable metadata from multiple originating computer applications); and
atomically storing the merged file stat data in the file stat data in the first storage area (Col. 31, lines 44-47: metadata node updates the file’s metadata and shares this information with other nodes. The exclusive-write lock mode discussed above ensures atomicity).

With regard to claim 2,
Schmuck further teaches
the method of claim 1, wherein the copied portion for each of the plurality of processes is stored separately from the copied portions stored by other processes of the plurality of processes (Col. 31, lines 5-9: each node keeps a cached copy of the metadata which is separate from all other nodes).  

With regard to claim 3,
Schmuck further teaches
the method of claim 1, wherein merging each obtained updated portion with the file stat data from the first storage area comprises: 
selecting a maximum timestamp value for at least one timestamp selected from a list consisting of: 
atime, ctime, and mtime (Col. 30, lines 40-42: the metadata includes the file access and modification times, and the recited limitation is an inherent result of file metadata update because, when changeable metadata from multiple processes is merged by the metanode as discussed above, the file access and modification times will always be updated to the latest time which corresponds to “a maximum timestamp”).  

With regard to claim 4,
Schmuck further teaches
the method of claim 1, wherein merging each obtained updated portion with the file stat data from the first storage area comprises: 
selecting a maximum file size value as a final file size value for the file (Col. 33, lines 48-55).  

With regard to claim 7,
Schmuck further teaches
the method of claim 1, wherein atomically storing the merged file stat data in the file stat data in the first storage area comprises: 
creating a new pointer for the file stat data (Col. 31, lines 44-50: the fact that the metanode can share updated file metadata information with other nodes indicates the establishment of means to access the updated file metadata, which reads on “creating a new pointer for the file stat data”).  

With regard to claim 8,
Schmuck further teaches
the method of claim 1, further comprising: 
while a first writing process is writing to the file in a first transaction, 
obtaining, by a second writing process, the shared lock of the file stat data; 
obtaining, by the second writing process, a shared pointer of at least a portion of the file stat data; 
writing, by the second writing process, to the file in a second transaction; 
storing a mergeable update of the file stat data for the second transaction; 
releasing, by the second writing process, the shared pointer of the at least a portion of the file stat data; 
committing the second transaction; and 
releasing, by the second writing process, the shared lock of the file stat data (this limitation recites two key elements: concurrently write to the same file and concurrently read the metadata of the same file. Col. 30, lines 36-39 teaches concurrent writing to the same file: nodes write to different areas of the file with appropriate lock on the sections. As discussed in the parent claim, file metadata is managed and accessed separately from the file itself, and Col. 32, lines 11-31 teaches concurrent read of the metadata of the same file from the metanode via the ro (read-only) lock mode). 
 
With regard to claim 9,
Schmuck further teaches
the method of claim 8, further comprising: 
while the second writing process is writing to the file, reading from the file by a reading process (Col. 30, lines 36-39: nodes read and write to different areas of the file with appropriate lock on the sections).  

With regard to claim 10,
Schmuck teaches
a computer system for isolating concurrent read and write transactions on a file (Col. 30, lines 29-35), the computer system comprising: 
a processor (all computers have a processor); 
a computer-readable medium storing instructions that are operative when executed by the processor to: 
provide a shared lock of file stat data for the file to a plurality of processes, the file stat data representing metadata for the file and being stored in a first storage area (Col. 31, lines 44-50, 62-67; Col. 32, lines 1-5, 11-31: metadata node or metanode grants tokens to nodes in a distributed file system using lock modes including ro (read-only), ww (weak write), and xw (exclusive write). Lock mode ro corresponds to “a shared lock”, multiple nodes concurrently accessing the same file metadata correspond to “a plurality of processes”. Col. 31, lines 48-50; Col. 31, lines 5-6: metadata node keeping a cached copy of the metadata corresponds to “a first storage area”), wherein each of the plurality of processes is configured to concurrently: 
copy at least a portion of the file stat data into a second storage area associated with the process, complete a transaction associated with the file, store an update of the file stat data for the completed transaction to the second storage area associated with the process (Col. 31, lines 44-50, 5-9: each node keeps a cached copy of the metadata which they read from the metanode, wherein the each node corresponds to “a second storage area”. Col. 31, lines 22-30: M nodes write to the same file in parallel, and all nodes send their updated metadata to the metanode, wherein each write to the file corresponds to “a transaction” and metadata update occurs in each node before being sent to the metanode); 
upon the shared lock being released and an upgrade lock being provided by the processor, obtain each updated portion of the file stat data for each of the plurality of processes from a corresponding the second storage area (Col. 31, lines 62-67; Col. 32, lines 1-5, 11-31: xw (exclusive-write) lock mode corresponds to “an upgrade lock” which conflicts with all lock modes thus can only be granted after xo locks have been released. Col. 31, lines 22-30: metanode obtains updated metadata from all nodes); 
merge each obtained updated portion with the file stat data from the first storage area (Col. 4, lines 14-23: metadata node or metanode merges changeable metadata from multiple originating computer applications); and
atomically store the merged file stat data in the file stat data in the first storage area (Col. 31, lines 44-47: metadata node updates the file’s metadata and shares this information with other nodes. The exclusive-write lock mode discussed above ensures atomicity).

With regard to claim 11,
Schmuck further teaches
the computer system of claim 10, wherein copying at least a portion of the file stat data into the second storage area comprises: 
copying data including timestamp, file size, and a number of blocks for the file into the second storage area (Col. 30, lines 40-42: file access and modification times correspond to “timestamp”, and the addresses of the file’s data blocks inherently teaches “a number of blocks for the file”).  

With regard to claim 14,
Schmuck further teaches
the computer system of claim 10, wherein atomically storing the merged file stat data in the file stat data in the first storage area comprises: 
creating a new pointer for the file stat data (Col. 31, lines 44-50: the fact that the metanode can share updated file metadata information with other nodes indicates the establishment of means to access the updated file metadata, which reads on “creating a new pointer for the file stat data”).  
  
With regard to claim 15,
Schmuck further teaches
the computer system of claim 10, wherein the instructions are further operative to: 
while a first writing process is writing to the file in a first transaction, 
obtain, by a second writing process, the shared lock of the file stat data; 
obtain, by the second writing process, a shared pointer of at least a portion of the file stat data; 
write, by the second writing process, to the file in a second transaction; 
store a mergeable update of the file stat data for the second transaction; 
release, by the second writing process, the shared pointer of the at least a portion of the file stat data; 
commit the second transaction; and 
release, by the second writing process, the shared lock of the file stat data (this limitation recites two key elements: concurrently write to the same file and concurrently read the metadata of the same file. Col. 30, lines 36-39 teaches concurrent writing to the same file: nodes write to different areas of the file with appropriate lock on the sections. As discussed in the parent claim, file metadata is managed and accessed separately from the file itself, and Col. 32, lines 11-31 teaches concurrent read of the metadata of the same file from the metanode via the ro (read-only) lock mode). 
  
With regard to claim 16,
Schmuck teaches
a non-transitory computer storage medium having computer-executable instructions that, upon execution by a processor (all computers have a processor), cause the processor to at least perform operations to isolate concurrent read and write transactions on a file (Col. 30, lines 29-35), the operations comprising: 
providing, by a processor, a shared lock of file stat data for the file to a plurality of processes, the file stat data representing metadata for the file and being stored in a first storage area (Col. 31, lines 44-50, 62-67; Col. 32, lines 1-5, 11-31: metadata node or metanode grants tokens to nodes in a distributed file system using lock modes including ro (read-only), ww (weak write), and xw (exclusive write). Lock mode ro corresponds to “a shared lock”, multiple nodes concurrently accessing the same file metadata correspond to “a plurality of processes”. Col. 31, lines 48-50; Col. 31, lines 5-6: metadata node keeping a cached copy of the metadata corresponds to “a first storage area”), wherein each of the plurality of processes is configured to concurrently: 
copy at least a portion of the file stat data into a second storage area associated with the process, complete a transaction associated with the file, and store an update of the file stat data for the completed transaction to the second storage area associated with the process (Col. 31, lines 44-50, 5-9: each node keeps a cached copy of the metadata which they read from the metanode, wherein the each node corresponds to “a second storage area”. Col. 31, lines 22-30: M nodes write to the same file in parallel, and all nodes send their updated metadata to the metanode, wherein each write to the file corresponds to “a transaction” and metadata update occurs in each node before being sent to the metanode); 
upon the shared lock being released and an upgrade lock being provided by the processor, obtaining each updated portion of the file stat data from each of the second storage area (Col. 31, lines 62-67; Col. 32, lines 1-5, 11-31: xw (exclusive-write) lock mode corresponds to “an upgrade lock” which conflicts with all lock modes thus can only be granted after xo locks have been released. Col. 31, lines 22-30: metanode obtains updated metadata from all nodes); 
merging each obtained updated portion with the file stat data from the first storage area (Col. 4, lines 14-23: metadata node or metanode merges changeable metadata from multiple originating computer applications); and
atomically storing the merged file stat data in the file stat data in the first storage area (Col. 31, lines 44-47: metadata node updates the file’s metadata and shares this information with other nodes. The exclusive-write lock mode discussed above ensures atomicity).

With regard to claim 17,
Schmuck further teaches
the non-transitory computer storage medium of claim 16, wherein copying at least a portion of the file stat data into the second storage area comprises: 
copying data including timestamp, file size, and a number of blocks for the file into the second storage area (Col. 30, lines 40-42: file access and modification times correspond to “timestamp”, and the addresses of the file’s data blocks inherently teaches “a number of blocks for the file”).  
 
With regard to claim 19,
Schmuck further teaches
the non-transitory computer storage medium of claim 16, wherein atomically storing the merged file stat data in the file stat data in the first storage area comprises: 
creating a new pointer for the file stat data (Col. 31, lines 44-50: the fact that the metanode can share updated file metadata information with other nodes indicates the establishment of means to access the updated file metadata, which reads on “creating a new pointer for the file stat data”).  
 
With regard to claim 20,
Schmuck further teaches
the non-transitory computer storage medium of claim 16, wherein the computer-executable instructions further cause the processor to perform operations comprising: 
while a first writing process is writing to the file in a first transaction, 
obtaining, by a second writing process, the shared lock of the file stat data;  
obtaining, by the second writing process, a shared pointer of at least a portion of the file stat data; 
writing, by the second writing process, to the file in a second transaction; 
storing a mergeable update of the file stat data for the second transaction; 
releasing, by the second writing process, the shared pointer of the at least a portion of the file stat data; 
committing the second transaction; and 
releasing, by the second writing process, the shared lock of the file stat data (this limitation recites two key elements: concurrently write to the same file and concurrently read the metadata of the same file. Col. 30, lines 36-39 teaches concurrent writing to the same file: nodes write to different areas of the file with appropriate lock on the sections. As discussed in the parent claim, file metadata is managed and accessed separately from the file itself, and Col. 32, lines 11-31 teaches concurrent read of the metadata of the same file from the metanode via the ro (read-only) lock mode). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmuck et al. (US 6023706 A).

With regard to claim 5,
As discussed regarding claim 1, Schmuck teaches all the limitations therein.
Schmuck does not explicitly teach
the method of claim 1, wherein merging each obtained updated portion with the file stat data from the first storage area comprises: 
adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks.

the method of claim 1, wherein merging each obtained updated portion with the file stat data from the first storage area comprises: 
adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks.  

With regard to claim 12,
As discussed regarding claim 10, Schmuck teaches all the limitations therein.
Schmuck further teaches
the computer system of claim 10, wherein merging each obtained updated portion with the file stat data from the first storage area comprises: 
selecting a maximum timestamp value for at least one timestamp selected from a list consisting of: 
atime, ctime, and mtime (Col. 30, lines 40-42: the metadata includes the file access and modification times, and the recited limitation is an inherent result of file metadata update because, when changeable metadata from multiple processes is merged by the metanode as discussed above, the file access and modification times will always be updated to the latest time which corresponds to “a maximum timestamp”); 
selecting a maximum file size value as a final file size value for the file (Col. 33, lines 48-55);
Schmuck does not explicitly teach

However, the limitation is merely reciting what is within the purview of one of ordinary skill in the art. Because a number of blocks, an attribute of a file’s metadata, is used to record the number of blocks occupied by the file. Whenever a transaction modifies the file that causes a change of the file’s occupancy, the number of blocks needs to be updated to reflect the change, and the end result would be adding a net difference to the original number of blocks. Therefore,
adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks.  

With regard to claim 18,
As discussed regarding claim 16, Schmuck teaches all the limitations therein.
Schmuck further teaches
the non-transitory computer storage medium of claim 16, wherein merging each obtained updated portion with the file stat data from the first storage area comprises:
selecting a maximum timestamp value for at least one timestamp selected from a list consisting of: 
atime, ctime, and mtime (Col. 30, lines 40-42: the metadata includes the file access and modification times, and the recited limitation is an inherent result of file metadata update because, when changeable metadata from multiple processes is merged by the metanode as discussed above, the file access and modification times will always be updated to the latest time which corresponds to “a maximum timestamp”); 
selecting a maximum file size value as a final file size value for the file (Col. 33, lines 48-55);
Schmuck does not explicitly teach

However, the limitation is merely reciting what is within the purview of one of ordinary skill in the art. Because a number of blocks, an attribute of a file’s metadata, is used to record the number of blocks occupied by the file. Whenever a transaction modifies the file that causes a change of the file’s occupancy, the number of blocks needs to be updated to reflect the change, and the end result would be adding a net difference to the original number of blocks. Therefore,
adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks.  

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmuck et al. (US 6023706 A), in view of Porat-Stoler et al. (US 20200142974 A1).

With regard to claim 6,
As discussed regarding claim 1, Schmuck teaches all the limitations therein.
Schmuck does not explicitly teach
the method of claim 1, the method further comprising: 
while the merging is being executed, maintaining a counter value at one; 
upon deleting a previous pointer for the file stat data, changing the counter value to zero; 
responsive to deleting the previous pointer, creating a new pointer for the file stat data; and 
reverting the counter value to one. 
Porat-Stoler teaches 
the method of claim 1, the method further comprising: 
while the merging is being executed, maintaining a counter value at one; 
upon deleting a previous pointer for the file stat data, changing the counter value to zero; 
responsive to deleting the previous pointer, creating a new pointer for the file stat data; and 
reverting the counter value to one (due to the indefiniteness discussed above in the 112(b) rejection, the limitations recited herein have been broadly interpreted as incrementing a reference counter each time that a reference or pointer is generated and decrementing a reference counter each time that a reference or pointer is deleted, which is taught spot on by [0062]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmuck to incorporate the teachings of Porat-Stoler to increment a reference counter each time that a reference or pointer is generated and decrement a reference counter each time that a reference or pointer is deleted. Doing so would avoid duplicating the file metadata by using pointers and at the same time keep track of the number of processes that reference the same metadata.

With regard to claim 13,
As discussed regarding claim 10, Schmuck teaches all the limitations therein.
Schmuck does not explicitly teach
the computer system of claim 10, wherein the instructions are further operative to: 
while the merging is being executed, maintain a counter value at one; 
upon deleting a previous pointer for the file stat data, change the counter value to zero;
responsive to deleting the previous pointer, creating a new pointer for the file stat data; and 
reverting the counter value to one. 
Porat-Stoler teaches 
the computer system of claim 10, wherein the instructions are further operative to: 
while the merging is being executed, maintain a counter value at one; 
upon deleting a previous pointer for the file stat data, change the counter value to zero;
responsive to deleting the previous pointer, creating a new pointer for the file stat data; and 
reverting the counter value to one (due to the indefiniteness discussed above in the 112(b) rejection, the limitations recited herein have been broadly interpreted as incrementing a reference counter each time that a reference or pointer is generated and decrementing a reference counter each time that a reference or pointer is deleted, which is taught spot on by [0062]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmuck to incorporate the teachings of Porat-Stoler to increment a reference counter each time that a reference or pointer is generated and decrement a reference counter each time that a reference or pointer is deleted. Doing so would avoid duplicating the file metadata by using pointers and at the same time keep track of the number of processes that reference the same metadata.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168